Citation Nr: 1438870	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-24 514	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, claimed as ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II




INTRODUCTION

The Veteran served on active duty from April 1968 to July 1969.  His decorations for active service include a Vietnam Service Medal and Vietnam Campaign Medal with one overseas bar.

This appeal comes before the Board of Veterans' Appeals (Board) from an unfavorable service connection rating decision of the RO in Providence, Rhode Island. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a cardiovascular disorder due to active duty service.  He has specifically asserted that he has ischemic heart disease caused by herbicide exposure while in Vietnam (see Appellant Brief dated June 11, 2014, and VA Form 9 dated September 8, 2011).  The Veteran's Vietnam service is demonstrated and therefore exposure to herbicide agents is presumed.  38 U.S.C.A. §§ 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307, 3.309 (2013).  

Although the Veteran claims his disorder is ischemic heart disease, that diagnosis has been ruled out by examination (see December 2010 VA DBQ ischemic heart disease examination).  Nevertheless, the Board has a duty to sympathetically read the Veteran's claim and determine all potential claims raised by the evidence.  See Ingraham v. Nicholson, 21 Vet. App. 232 (2007).  Thus, although the Veteran claims only ischemic heart disease caused by herbicide exposure, his claim must be interpreted to include all cardiovascular conditions that the symptomology reasonably supports.  See Clemons v Shinseki, 23 Vet. App. 1 (2009).  

The Veteran has a history of cardiovascular complaints beginning in 1968 while he was in service and there is evidence of current cardiovascular symptomatology that may be related to symptoms noted in service.  

Review of the service treatment records shows the Veteran noted a history of chest pain or pressure, dizziness, and shortness of breath on his induction medical history report in April 1968; however, no heart abnormality was found when examined accepted and enrolled into service.  In September 1968 the Veteran complained of heart palpitations upon exertion.  The Veteran was given a cardiac exam and the results were normal.  In a May 1969 EKG given just prior to service separation, sinus bradycardia with sinus arrhythmia was indicated although the EKG itself was noted as normal. 

The Veteran's post-service medical records indicate the Veteran was hospitalized for 3 days in February 1986 after experiencing left side burning chest pain, shortness of breath, and dizziness.  The Veteran was given an exercise tolerance test and an EKG.  The Veteran's exercise tolerance test was normal and his EKG indicated normal sinus rhythm with frequent premature ventricle contractions which were unifocal.  The examining physician also noted a possible murmur.  In a September 1996 mental health treatment note, the Veteran reported sudden episodes of tachycardia, dizziness, and shortness of breath that lasted 30 minutes.  In March 2009 the Veteran was diagnosed with paroxysmal atrial fibrillation after experiencing rapid heart rate in his primary care physician's office.  The Veteran was admitted into the ER and the condition resolved.

In the December 2010 VA DBQ ischemic heart disease examination, while the Veteran was found not to have ischemic heart disease, the examiner did note left ventricular ejection fraction (LVEF) of 55 percent to 60 percent, and an abnormal EKG with sinus bradycardia at 55 (presumed to be beats per minute) with first degree AV block and non-specific ST and T wave abnormality.  The examiner did not provide an opinion for, or otherwise discuss, whether the current non-ischemic cardiac symptoms are related to service.  

That the Veteran has persistent or recurrent symptoms of a cardiovascular disability is supported by the record.  Cardiac findings in service noted the existence of "sinus arrhythmia," but still characterized his EKG as normal.  Post-service medical records indicate cardiac symptoms which may be similar to the in-service manifestations.  As such, the question of whether there is a nexus between his current disorder and symptomatology noted in service still needs to be determined.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the foregoing reasons, further medical development is required to adequately address the etiology of the Veteran's cardiovascular disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cardiovascular disorder, to include symptoms such as paroxysmal atrial fibrillation, sinus bradycardia, premature ventricle contractions, palpitations, and chest pain.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any cardiovascular disability found is related to service.

The examiner should provide a complete rationale for any opinion given. If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



